Citation Nr: 0843822	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1927 to 
November 1935, July 1942 to May 1951, and November 1952 to 
August 1959.  The veteran died in July 1971.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination by the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah.


FINDINGS OF FACT

1.  The appellant was born in November 1917.

2.  The appellant and the veteran were married in March 1938.

3.  The appellant's marriage to the veteran was terminated by 
his death in July 1971, and she was subsequently awarded DIC 
benefits.

4.  The appellant remarried to D.R.P. in April 1986 wherein 
her DIC benefits were terminated.  The appellant remains 
married.

5.  The claim for restoration of DIC benefits was received by 
VA on February 24, 2005.






CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC benefits 
as the remarried widow of a veteran as a matter of law.  38 
U.S.C.A. § 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 
3.5, 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  VA 
has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
submitted her claim for restoration of DIC benefits on or 
after December 16, 2004.  

As a matter of law, submission after the statutory deadline 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born in November 1917.  She married the veteran 
in March 1938.   On July 26, 1971, the veteran died of 
bronchopneumonia due to generalized arteriosclerosis.  Due to 
findings of high blood pressure in service, the appellant was 
awarded DIC benefits based on service connection of the cause 
of death.

The appellant remarried to D.R.P. in April 1986 wherein her 
DIC benefits were terminated, and remains married.

The appellant argues that her DIC benefits should be restored 
due to the fact that she remarried after age 57.  She also 
argues that all surviving spouses with previously terminated 
DIC benefits should have been notified of the 2003 
congressional legislation allowing for restoration of DIC 
benefits for surviving spouses who remarried after age 57.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, 
a surviving spouse means a person of the opposite sex who was 
legally married to the veteran at the time of his death, and 
has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).  Exceptions to the remarriage bar include a 
voiding or annulment of remarriage.  See 38 U.S.C.A. §§ 
103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits.  Claims received on or after 
December 16, 2004 are not entitled to restoration of DIC 
benefits under the exception for remarriage after age 57.

The appellant was 68 years old at the time of her remarriage 
to her current spouse, therefore falling well within the 
exception to the remarriage bar for surviving spouses of 
veterans who remarry after age 57.  However, she submitted 
her claim for restoration of DIC benefits in February 2005, 
well after the one year applicable period for the change in 
legislation had expired.  

As a matter of law, she is precluded from obtaining 
restoration of her DIC benefits.  The Board has no authority 
to award a benefit to a claimant that has no basis under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

It is clear that VA attempted to notify as many individuals 
as possible by way of news releases to newspapers all across 
the country, as well as to newsletters created specifically 
for military and veteran families.  Unfortunately, the 
Board's function is to apply the law, as it stands, to the 
facts of each particular case.  Here, the law clearly 
authorizes benefits claimed only within the specified 
applicable period.

The Board acknowledges the physical and emotional pain 
suffered by the appellant when she lost her first husband.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The appellant is encouraged, however, to keep 
abreast of any future changes to this law, and she should 
reopen her claim if the law changes to allow DIC in her 
circumstances.

As a general rule, VA has a duty to assist a claimant in 
developing the facts pertinent to her claim, and to notify 
her of the evidence necessary to complete an application for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  However, for the 
reasons detailed above, the Board concludes that the 
appellant's claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004, VA's Office of General Counsel held that 
the law does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that neither the duty to assist nor the duty to 
notify is applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

ORDER

The claim for restoration of DIC for the remarried widow of 
the veteran is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


